Citation Nr: 9912036	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from January 1992 to 
December 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which, in pertinent part, 
denied service connection for hearing loss. 

In December 1998, the Board remanded this case to accord the 
veteran due process.  Unfortunately, the Board finds that a 
remand is again necessary.  The RO did not substantially 
comply with the directives of the Board's 1998 remand.  See 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board remand 
confers upon the veteran the right to compliance with the 
remand orders, and VA has a duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board noted in the prior remand that it was unclear from 
the record whether the veteran had received proper 
notification of the hearing scheduled before a Member of the 
Board in November 1998.  The letter was initially sent to the 
veteran's latest address of record, but it was returned by 
the United States Postal Service as the forwarding time had 
expired.  The Postal Service provided the veteran's new 
address on [redacted] Street.  It was noted on the envelope that 
the letter was remailed to the veteran at an address on 
[redacted] Drive, and with a different Zip Code than that 
provided by the Post Office.  A copy of the new letter or 
envelope is not of record, so it is not clear whether the 
letter was actually mailed to the correct address and an 
incorrect notation was simply made in the file. 

Upon remand, the RO rescheduled the veteran for a hearing 
before a Member of the Board.  However, notification was 
again sent to the [redacted] Drive rather than the address on 
[redacted] Street that was provided by the Postal Service.  
Again, it is possible that the veteran is not receiving 
notification of his scheduled hearings since the RO is not 
sending notification to the proper address.

The Board also instructed the RO to notify the veteran and 
his representative of the certification and transfer of an 
appeal to the Board and of the time limits within which to 
request a change in representation, for requesting a personal 
hearing, and for submitting additional evidence described at 
38 C.F.R. § 20.1304.  See 38 C.F.R. § 19.36 (1998).  This 
notification was also sent to the [redacted] Drive address.  

If there is some reason that the RO has for sending mail to 
the veteran at an address other than that provided by the 
Post Office, such as a communication from the veteran 
notifying of a different address, that information should be 
noted in the claims folder.  Otherwise, the most recent 
address for the veteran is that provided on the expired 
forwarding order notification, and that is the address that 
should be used in attempting to reach the veteran.

Accordingly, while the Board regrets the further delay, in 
order to ensure that due process is afforded the veteran, 
this case is REMANDED for the following:

1.  Schedule the veteran for a hearing before 
a Member of the Board at the RO.  Notify the 
veteran of the scheduled hearing at the 
latest address of record on [redacted] Street, or 
at such other address as may have been 
provided by the veteran subsequent to receipt 
of the expired forwarding order notification.  
If the address is other than that provided by 
the Post Office, annotate the file with 
documentation showing the source of the 
correct address for the veteran.  This 
hearing is to be scheduled in accordance with 
applicable law.

2.  Prior to returning the veteran's 
claims file to the Board, provide notice 
to him at the [redacted] Street address (or 
such other address as the veteran may 
have provided since the receipt of the 
expired forwarding order) and to his 
representative of the certification of 
the appeal and of the time limits for 
making requests pursuant to 38 C.F.R. 
§ 20.1304 (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to accord due process, and no 
inference should be drawn as to the final disposition of this 
claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


